DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant’s arguments, see page 9, filed on April 11, 2022, with respect to the use of relative terms have been fully considered and are persuasive in view of the claim amendments.  The 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph rejection of claims 1-20 has been withdrawn. 
Applicant’s arguments, see pages 9 and 10, filed on April 11, 2022, with respect to anticipation by Rajashekara et al. have been fully considered and are persuasive in view of the claim amendments.  The 35 U.S.C. § 102(a)(1) rejection of claims 1-20 has been withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. 
The prior art of record, taken alone or in combination, does not teach or suggest a method for controlling power sources in an electrical system as recited by independent claim 1, comprising the steps of: 
receiving, by a system controller, instantaneous operating parameters of a first power source and instantaneous operating parameters of a second power source; 
comparing, by the system controller, the received instantaneous operating parameters to respective operating limits of the first power source and of the second power source, wherein the respective operating limits are arranged in a hierarchy of respective priority levels; and 
generating, by the system controller, commands to control an amount of electrical power output by at least one of the first power source or the second power source based at least on both: 
the comparison of the instantaneous operating parameters to the respective operating limits; and 
the respective priority level of the respective operating limit. 
The prior art of record, taken alone or in combination, does not teach or suggest an electrical system as recited by independent claim 12, comprising: 
a system controller configured to: 
receive instantaneous operating parameters of the two or more power sources; 
compare the received instantaneous operating parameters to respective operating limits of each of the two or more power sources, wherein the respective operating limits are arranged in a hierarchy of respective priority levels; 
select one of the two or more power sources to control based at least on both: 
the comparison of the instantaneous operating parameters to the respective operating limits; and 
the respective priority level of the respective operating limit. 
The prior art of record, taken alone or in combination, does not teach or suggest a method for controlling power supplies in an electrical system as recited by independent claim 20, comprising the steps of: 
receiving, by a system controller, instantaneous operating parameters of the battery and the electric generator; 
comparing, by the system controller, the received instantaneous operating parameters to respective operating limits of the battery and electric generator, wherein the respective operating limits are arranged in a hierarchy of respective priority levels; 
generating, by the system controller, commands to control at least one of the electric generator or the battery based at least on both: 
the comparison of the instantaneous operating parameters to the respective operating limits; and 
the respective priority level of the respective operating limit. 
Dependent claims 2-11 and 13-19 are considered allowable due to their respective dependence on allowed independent claims 1 and 12. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record in the Notice of References Cited (PTO-892) and not relied upon is considered pertinent to applicant’s disclosure.  They are the result of a search that includes the inventive concept and are considered pertinent to significant unclaimed features of the disclosed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO J CUEVAS whose telephone number is (571)272-2021. The examiner can normally be reached 9:00 AM - 6:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 





/PEDRO J CUEVAS/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        April 22, 2022